DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Czaja on 2/2/2022.

The application has been amended as follows: 

	Claim 1:	A system for repairing a defective heart valve of a patient, the system comprising: a delivery device including: an inner shaft assembly, a delivery sheath assembly slidably disposed over the inner shaft assembly, the delivery sheath assembly including a capsule terminating at a distal end; a balloon; and a prosthetic heart valve including a self-deploying stent carrying a prosthetic valve; wherein the system is configured to provide: a delivery state in which the capsule maintains the prosthetic heart valve in a collapsed condition over the inner shaft assembly, and the wherein the system is configured to further provide an intermediate deployment state in which: an entirety of the prosthetic heart valve is distally beyond the distal end of the capsule; and the at least a portion of the balloon is in the inflated arrangement between the exterior of the prosthetic heart valve and an anatomy of the patient, and further wherein the system is configured such that an entirety of the balloon is slidable relative to the prosthetic heart valve and the inner shaft assembly.

Claim 2 is cancelled.

Claim 3:	The system of claim 1 

Claim 4:	The system of claim 1 

Reasons for Allowance
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) wherein the system is configured to further provide an intermediate deployment state in which: an entirety of the prosthetic heart valve is distally beyond the distal end of the capsule; and the at least a portion of the balloon is in the inflated arrangement between the exterior of the prosthetic heart valve and an anatomy of the patient, (claim 11) wherein the delivery device further includes a severing mechanism for severing the inflation lumen for disconnecting the balloon from the delivery device, and (claim 19) wherein the delivery device further includes a severing mechanism for disconnecting the tubular body from the balloon. The closest art on record was Gunderson (20060030923). As to claim 1, Gunderson failed to disclose: wherein the system is configured to further provide an intermediate deployment state in which: an entirety of the prosthetic heart valve is distally beyond the distal end of the capsule; and the at least a portion of the balloon is in the inflated arrangement between the exterior of the prosthetic heart valve and an anatomy of the patient because there is no intermediate deployment state where an entirety of the prosthetic value is distally beyond the capsule. The only time the valve is inn this position is in the final deployment state when the device is fully removed from the device. When this occurs, the balloon is no longer located in between the valve and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771